Exhibit 23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statement Nos. 333-204365, 333-177176, 333-19103, 333-19099, 333-96881, 333-134134, 333-158991, 333-161253 and 333-181391 on Forms S-8 and Registration Statement Nos.333-162021 and 333-213008 on Form S-3 of our reports dated November23, 2016, relating to the financial statements of Cabot Corporation, and the effectiveness of Cabot Corporation’s internal control over financial reporting, appearing in this Annual Report on Form 10-K of Cabot Corporation for the year ended September30, 2016. /s/ Deloitte & Touche LLP Boston, Massachusetts November23, 2016
